Mr. Justice Fentress
delivered the opinion of the Court.
The plaintiff in error was convicted of having carnal knowledge of a female over twelve and under twenty years of age. His punishment was fixed at three years’ imprisonment in the county jail or workhouse.
The penalty for the offense is imprisonment in the State-penitentiary from three to ten years, Acts 1911, chapter 36; Thompson’s-Shannon’s Code, 6456.
. The judgment of the trial court was, evidently, predicated upon chapter 107 of the Acts of 1915. Section 1 of that act provides that:
“In all cases where any person shall he convicted of a felony, and the jury, trying the case, shall he of the opinion that the offense merits a punishment- of five years or less, the court, in its discretion, may order said person confined in the county workhouse for the term of such sentence.” Thompson’s Shannon’s Code, section 7206a.
*360We are of the opinion that the act does not apply to felonies for which the maximum punishment exceeds five years’ imprisonment in the penitentiary. .
To hold that the act applies to major felonies would put the general assembly in the attitude of conferring authority upon juries and trial judges to fix the punishment, for grave offenses, as a small workhouse sentence. For illustration, the punishment of the plaintiff in error could have been fixed at a day in the workhouse. For any other crime corn-emitted, for which the minimum penalty is less than five years’ imprisonment in the penitentiary, a similar punishment would he authorized. It is manifest that the legislature had no such intention in mind. To give the act this meaning would set at naught many of our criminal statutes. In construing statutes, the rule is that the courts will not adopt a construction which would effectuate an absurd result. Riggins v. Tyler, 134 Tenn., 581, 184 S. W., 860; Wise v. Morgan, 101 Tenn., 273, 48 S. W., 971, 44 L. R. A., 548.
The inapplicability of the act of 1915 is further accentuated when considered in connection with chapter 8 of the Acts of 1913, generally known as the /‘Indeterminate Sentence and Parole Law.”
Prior to the passage of this act the discretion was vested in juries and trial courts to fix the punishment of persons, convicted of penitentiary offenses, at imprisonment for a definite period, between the minimum and maximum terms defined as a penalty *361for the offense committed. By that act it was provided that:
“Whenever any person over eighteen years of age is convicted of any felony or other crime committed after the passage of this act, . . . punishable by imprisonment in the penitentiary, the court imposing such sentence, shall not fix a definite term of imprisonment, but shall sentence such person to the penitentiary for an indefinite period, not to exceed the maximum term nor to be less than the minimum term, provided by law, for the crime for which the person was convicted and sentenced.” Thompson’s Shannon’s Code, section 7210a9.
Other sections of the act provide that the discretion to parole prisoners and to recommend to the Governor their final discharge is vested in the board of prison commissioners.
This act was construed by this court in an opinion delivered by the Chief Justice in Woods v. State, 130 Tenn., 100, 169 S. W., 558, L. R. A., 1915F, 531. It was there said that:
“The sentence, though indeterminate, not less than the minimum nor more than the maximum, is in fact for the maximum, subject to reduction in the manner stated, after the minimum time shall have been served. ’ ’
In the later case of State ex rel. v. Bush, 136 Tenn., 478, 190 S. W., 453, it was held that where a prisoner had been paroled, after serving the minimum period of his sentence, under this act, he was still amenable to the control of the board of prison commissioners, *362and subject to confinement in prison until tbe expiration of tbe maximum period of bis sentence.
If, therefore, chapter 8 of tbe Acts of 1913 bad been applied to this case, tbe judgment would have been that tbe plaintiff in error be confined in tbe penitentiary for ten years, subject to parole after having served three years. By this act the duration of bis incarceration, after serving tbe minimum period provided for the commission of tbe offense, would depend upon his conduct.
To bold the act of 1915 applicable would, it is seen, 'produce a conflict with tbe act of 1913, which it is tbe duty of tbe court, if possible, to avoid. Life & Casualty Co. v. King, 137 Tenn., 698, 195 S. W., 585; State v. Chadwick, 131 Tenn., 354, 174, S. W., 1144.
By section 2 of chapter 8 of the Acts of 1913 it is provided that:
“If, through mistake or otherwise, any person shall be sentenced for a definite period of time for any offense, such sentence shall not be void, but the person shall be deemed to be sentenced nevertheless as provided by the terms of this act; and he shall be entitled to all the benefits and subject to the liabilities under this act in the same manner and to the same extent as if sentence had been pronounced in the terms and manner required thereby.”
In compliance with this provision of the act, the defendant will be sentenced to a period of confinement in the State penitentiary for not less than three nor more than ten years.